Citation Nr: 1645093	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  13-25 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating prior to November 27, 2012, and a rating in excess of 10 percent disabling thereafter for service connected right shoulder dislocation, status post Bankart repair.  

2.  Entitlement to service connection for chronic renal failure, status post kidney transplant. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 


INTRODUCTION

The Veteran served in the Air National Guard for the State of North Carolina from December 1998 to October 2009, during which he had periods of active duty from May 1999 to November 1999, December 1999 to April 2000, October 2001 to April 2003, May 2004 to March 2005, and November 2005 to March 2006.  He also had prior service in the Army National Guard from December 1994 to April 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In February 2011, the Veteran filed a notice of disagreement (NOD) with the RO's decision.  In June 2013, the RO issued a supplemental statement of the case (SOC), and in August 2013 the Veteran filed a substantive appeal via a VA Form 9. 

In June 2013, the Agency of Original Jurisdiction (AOJ) assigned a 10 percent rating for service-connected right shoulder dislocation, status post Bankart repair, effective November 27, 2012.  However, inasmuch as a higher rating is available for right shoulder dislocation, status post Bankart repair, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for higher ratings have remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In August 2014, the Veteran filed an additional claim for service connection for renal failure.  The RO issued a notification letter to the Veteran informing him of the evidence necessary to reopen an already adjudicated claim.  In November 2014, the RO declined to reopen the Veteran's claim for entitlement to service connection for chronic renal failure.  However, the Board notes that this issue was already on appeal. 

In August and October 2014, additional evidence was submitted without a waiver of AOJ consideration.  38 C.F.R. § 20.1304(c) (2015).  However, section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, amended 38 U.S.C. § 7105 by adding new paragraph (e), which provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeal was received in August 2013 and AOJ consideration of this evidence has not been explicitly requested.  In turn, a waiver of this additional evidence is not necessary and the Board may properly consider all additional evidence submitted.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The record reflects that the Veteran requested a Board video-conference hearing before a Veterans Law Judge in his August 2013 substantive appeal.  A hearing was scheduled in May 2016.  In April 2016 the Veteran indicated that he wanted to cancel his video-conference hearing, and reschedule for a Travel Board hearing at his local RO.  The Board notes that the April 2016 form was not signed but appears to have the Veteran's prior telephone number.  However, the record reflects that the Veteran's May 2016 videoconference hearing was not cancelled and the Veteran was marked as failing to appear.  

The case was sent to the Board, and in September 2016 the Board issued a clarification letter requesting that the Veteran and his representative indicate the Veteran's hearing preference.  As no response has been received from the Veteran, the Board must use the Veteran's prior selection to determine his choice of hearing.  
As such, this claim must be remanded so that the Veteran can be scheduled for his requested Travel Board hearing.  See 38 C.F.R. § 20.700 (a) (2015).
Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Board Member at his local RO at the earliest opportunity.  Notify the Veteran of the date, time, and location of this hearing, and put a copy of this notification letter in the claims file.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




